Title: Agreement with Benjamin Grayson Orr, [27 July] 1801
From: Madison, James,Orr, Benjamin Grayson
To: 


[27 July 1801]
It is agreed by the parties subscribing vizt. James Madison & Benjn G. Orr, that Plato the slave of the said Orr is to serve the said Madison for five years from this date during which time the said Orr nor any other person in his or any other right but his the said Madisons, Shall exercise any Kind of rights ownership or controul over the said Plato, who is to be & remain for the term of years aforesaid in the service subject to the orders, & under the direction in every respect of the said Madison, as fully & completely as if he was his own Slave & property during his Natural life.
In consideration whereof the said Madison is to pay to the said Orr or to his order within ninety days of this date two hundred & fifty Dollars.
In witness the parties hereunto subscribe their hands & affix their seals. 27th. July 1801. at the City of Washington

James Madison
Benj Grayson Orr

$250 due 25 octor.
 

   
   Ms (DLC). In Orr’s hand, signed by Orr and JM. On the verso Orr on 15 Aug. 1801 assigned the obligation to John Mason “for value recd.”; on 2 Nov. Henry Suttle wrote: “Received the above assignment of Two Hundred & fifty Dollars of Jas. Madison Esqr. in full, for John Mason.” Also endorsed by Mason.



   
   Benjamin Grayson Orr (1768–1822), a native of Loudoun County, Virginia, was a prominent merchant. He served as mayor of Washington, D.C., 1817–19 (Tyler’s Quarterly Historical and Genealogical Magazine, 4 [1922–23]: 49; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 12:439 n. 1).


